Title: To Thomas Jefferson from John Stockdale, 22 February 1788
From: Stockdale, John
To: Jefferson, Thomas



Sir
Piccadilly 22nd. Febry. 1788.

I duly received your three Letters, but owing to the alterations I have been making in my house, by enlarging my Shop &c. has prevented me for this two Months past of paying that respect to you, and attention to my business that it required. But I have now got the Shop in excellent order and my business in a proper train, tho’ I am a little discomposed by having been complained of by the House of Commons for having published what they deem a Lible, they have order’d me to be prosecuted. I have sent your Copper  Plate this day and next week I hope to send you all the Books order’d. I am with great respect Sir Your much obliged & very humble Servt.,

John Stockdale

